       Case 1:16-cv-00175-JRH-BKE Document 27 Filed 04/12/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION




SHARON BUSH ELLISON,                   *
                                       *


        Plaintiff,                     *
                                       *


              V.                       *             CV 116-175
                                       *


THE CONSOLIDATED CITY OF               *
AUGUSTA and JOHN DOE OFFICERS,         *
                                       *


        Defendants.                    *




                                  ORDER




       Before the Court is Plaintiff's ''Good Cause and Motion for

Leave to File Out of Time Motion for Relief from Judgment."            (Doc.

26.)    Pursuant to the Magistrate Judge's Report and Recommendation

(the "R&R") (Doc. 10), the case was dismissed, and the civil action

was closed, on March 6, 2017 (Doc. 12).            Plaintiff then filed a

motion for extension of time to file objections to the R&R (Doc.

16) which the Court denied on March 28, 2017 (Doc. 17).             On August

6, 2018, Plaintiff then filed a "Good Cause and Out of Time Motion

for Extension of Time to File Motion for New Trial."              (Doc. 20.)

Pursuant to Federal Rule of Civil Procedure 6(b)(2), the Court

denied    Plaintiff s motion     because the Court does       not   have the

authority to extend the time for filing Rule 59(b) or 59(e)

motions.     (See Doc. 24.)
    Case 1:16-cv-00175-JRH-BKE Document 27 Filed 04/12/21 Page 2 of 3




     Despite the Court's prior Orders, on April 6, 2021, Plaintiff

again filed a motion for leave to file an out of time motion for

relief from judgment.           (Doc. 26.)   Plaintiff asserts that even

though it has been more than a            year since the initial Orders

involving the pandemic, she has been subject to extreme hardships

which have prevented her from obtaining suitable work, resulting

in a lack of qualification for a suitable house, which in turn has

made her unable to receive all of her mail.        (Id. at 1-2.)       Further,

Plaintiff asserts her motion for relief from judgment shall be

granted    based     on:   (1) "newly    discovered      evidence    that     with

reasonable diligence could not have been discovered without the

receipt of each Order entered in this case," (2) "intrinsic fraud

basis,"    (3)     "extrinsic    fraud   basis,"   and    (3)     "[a]11     other

appropriate relievable matters in this case."                  (Id. at 4.)     The

Court construes this pro se filing to be a motion for relief from

judgment under Rule 60(b).

     Rule 60(b) typically permits courts to relieve a party from

final judgment for six reasons:

     1) mistake,       inadvertence,      surprise,       or     excusable
          neglect;
     2) newly discovered evidence that, with reasonable
        diligence, could not have been discovered in time to
          move for a new trial under Rule 59(b);
     3) fraud, . . . misrepresentation, or misconduct by an
          opposing party;
     4) the judgment is void;
     5) the judgment has been satisfied, released or
        discharged; it is based on an earlier judgment that
      Case 1:16-cv-00175-JRH-BKE Document 27 Filed 04/12/21 Page 3 of 3




         has  been  reversed   or  vacated;  or   applying              it
         prospectively is no longer equitable; or
      6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).    Motions under Rule 60(b) must be made within

a reasonable time, and those made under subsections (b)(1), (2),

and   (3) must be made no later than a            year after the entry of

judgment.     See Fed. R. Civ. P. 60(c)(1).          However, Rule 6(b)(2)

prohibits the Court from extending the time to file a motion under

Rule 60(b).      Therefore, the Court may not extend the time for

Plaintiff to file her motion.      See Fed. R. Civ. P. 6(b)(2) "(A court

must not extend the time to act under Rules 50(b) and (d), 52(b),

59(b), (d), and (e), and 60(b).") -

        Based on the foregoing, the Court DENIES Plaintiff's motion.

(Doc. 26.)     This case stands closed.

      ORDER ENTERED at Augusta, Georgia, this /-^^^day of April,
2021.




                                   J.   RAh   DAL HALL'', CHIEF JUDGE
                                   UNITEL      STATES DISTRICT COURT
                                          IRN    DISTRICT OF GEORGIA
